This cause comes on to be heard upon a motion to dismiss the appeal, filed by the defendant in error, upon the ground, among others, that the verdict of the jury and the judgment of the court was made and entered on the 16th day of October, 1911, and the motion for a new trial in said cause was not filed until the 20th day of October, 1911; the filing of same being four days after the verdict of the jury and judgment of the court was entered.
As the questions for review are such that it would require a motion for a new trial in order to examine them, and no motion for a new trial was filed within the time prescribed by law, the motion to dismiss must be sustained.
TURNER, C. J., and HAYES and DUNN, JJ., concur; WILLIAMS, J., absent, and not participating.